Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the PCT international search report by the KRO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A sensing element in claim 8, 10 interpreted as Spo2 sensor, sound sensor, pose sensor, or electrocardiogram sensor on page 27 or sleeping environment sensor on page 29 of applicant’s filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to because they lack figure numbers e.g. unclear what is Fig 2, 3, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following claim elements have not been described in the specification adequately. The specification offers “the controller 130….include a first current injection module, a voltage measuring module, an impedance data obtaining module, an algorithm function module, an image generation module, and a control module” on page 13. However, there is no description as what these “module” are.
A first/second current injection module (e.g. injecting an electric current) in claim 2, 3
A voltage measuring module (e.g. detecting voltage) in claim 4, 5 
An impedance data obtaining module in claim 4, 5 
A control module in claim 7 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: 
A first/second current injection module in claim 2, 3 and examiner notes for the sake of claims 2, 3 the modules are interpreted as a single current injecting source. 
A voltage measuring module (e.g. detecting voltage) in claim 4, 5 
An impedance data obtaining module in claim 4, 5 
A control module in claim 7 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 6 and 14, the limitation “i.e. …algorithm.” is considered indefinite because it is unclear whether this is required by the claim.
The term “complex electrode” in claim 11 is a relative term which renders the claim indefinite. The term “complex electrode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not describe/define what a complex electrode is and how it differs from a simple or standard electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapnisakis (WO 2004112606) in view of Woo (US 20080252304)
Regarding claim 1, Kapnisakis discloses an apparatus for measuring sleep apnea, comprising: 
an upper airway electrode element (“trans-cervical”) formed with a plurality of first electrodes (“set of electrodes”) for current injection (page 6, line 32, page 7, lines 1-3) and voltage detection (page 7, lines 1-3), and attached along face and neck circumferences (page 7, line 6) of a subject to be examined (page 5, lines 29-30); 
a thorax electrode element (“trans-thoracic”) formed with a plurality of second electrodes (“set of electrodes”) for current injection (page 6, line 32, page 7, lines 1-3) and voltage detection (page 7, lines 1-3), and attached along a chest circumference of a subject to be examined (page 5, lines 26-27); 
a controller configured to selectively supply currents to at least one pair of electrodes selected from each of the plurality of first electrodes and the plurality of second electrodes, measure voltage through electrodes (page 11, lines 11-33), and generate an upper airway image and a thorax image (Fig 3…graphical representations of trans cervical and thoracic impedance magnitudes) based on upper airway impedance data and thorax impedance data separated from impedance data (Fig 3, 4b) corresponding to the measured voltage (page 14, lines 30-31, page 15, lines 1-2); and 
an apnea diagnoser configured to diagnose apnea (page 6, line 11) by quantifying the upper airway image and the thorax image (page 15-page 16).  
Kapnisakis is silent regarding a controller configured to selectively supply currents and measure voltage through unselected electrodes. Woo teaches a controller configured to selectively supply currents to selected electrodes (paragraph 0073, 0079-0080) and measure voltage through unselected electrodes (“two neighbor electrodes”) (paragraph 0080). Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to have a controller allows for selection of certain electrodes as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.
Regarding claim 2, Kapnisakis discloses wherein the controller comprises:49PCT/KR2017/012918a first current injection module configured to inject a current having a plurality of frequency ranges through at least one pair of electrodes selected among the plurality of first electrodes attached to the face and neck circumferences of the subject (page 11, lines 11-16); and a second current injection module configured to inject a current having a plurality of frequency ranges through at least one pair of electrodes selected among the plurality of second electrodes attached to the chest circumference of the subject (page 11, lines lines 11-16).  
Regarding claim 3, Kapnisakis discloses inject currents to the face and neck and the thorax of the subject through the selected pair of electrodes (page 11, lines 11-16). Kapnisakis is silent regarding wherein one of the first current injection module and the second current injection module selects the selected pair of electrodes and a frequency, generates and converts a voltage signal based on the selected frequency into a current, and injects the converted currents to the face and neck and the thorax of the subject through the selected pairs of electrodes. Woo teaches wherein one of the first current injection module (230) and the second current injection module (230) selects the selected pair of electrodes and a frequency (paragraph 0036, 0050), generates and converts a voltage signal based on the selected frequency into a current (paragraph 0051, 0053), and injects the converted currents to the subject through the selected pairs of electrodes (paragraph 0073, 0079). Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to have a controller allows for selection of certain electrodes as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.
Regarding claim 4, Kapnisakis discloses the apparatus for measuring the sleep apnea according to claim 2, wherein the controller comprises: an impedance data obtaining module configured to obtain impedance data based on the measured voltage (page 5, lines 25-30, page 7, lines 1-3, Fig 3); an algorithm function module configured to separate the upper airway impedance data and the thorax impedance data by applying a signal separating algorithm to the obtained impedance data (page 4, line 9-24, page 6, lines 1-11, Fig 3), and restore the separated upper airway and thorax impedance data with regard to magnitudes (Fig 3); and an image generation module configured to generate the upper airway image and the thorax image (Fig 3) based on the restored upper airway and thorax impedance data (page 6, lines 6-9, 20-30, page 8, lines 4-5).  
Kapnisakis is silent regarding a voltage measuring module configured to measure voltages induced by the currents injected from the unselected electrodes among the plurality of first electrodes and the 50PCT/KR2017/012918 unselected electrodes among the plurality of second electrodes. Woo teaches a voltage measuring module (260) configured to measure voltages induced by the currents injected from the unselected electrodes among the plurality of first electrodes and the 50PCT/KR2017/012918 unselected electrodes among the plurality of second electrodes (paragraph 0056, 0073, 0079-0080). Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to have a controller allows for selection of certain electrodes as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.
Regarding claim 5, Kapnisakis is silent. Woo teaches the voltage measuring module removes noises included in the detected voltage based on a slope of the measured voltage (paragraph 0066-0067), and replaces a voltage corresponding to a section, a level of which is greater than a threshold, by a preset voltage when the slope of the detected voltage is higher than the threshold, and the impedance data obtaining module obtains the impedance data based on the voltage from which the noises are removed (paragraph 0066-0071).  Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to remove noise as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.
Regarding claim 6, Kapnisakis discloses wherein the algorithm function module separates the upper airway impedance data and the thorax impedance data different from each other by applying the signal separating algorithm, i.e. an independent component analyses (ICA) algorithm to the obtained impedance data (pages 5-7), and restores each of the separated impedance data to have a magnitude of an original signal by applying a signal magnitude restoration algorithm (pages 11-12, more details pages 14-16).  
Regarding claim 7, Kapnisakis is silent regarding the apparatus for measuring the sleep apnea according to claim 4, wherein the controller further comprises a control module configured to control selection of at least one pair of electrodes from the plurality of first electrodes and the plurality of second electrodes, control selection of the unselected electrodes, and control sensing of a biometric signal from the subject.  Woo teaches wherein the controller further comprises a control module configured to control selection of at least one pair of electrodes from the plurality of first electrodes and the plurality of second electrodes, control selection of the unselected electrodes, and control sensing of a biometric signal from the subject (paragraph 0073, 0079-0080). Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to have a controller allows for selection of certain electrodes as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.
Regarding claim 8, Kapnisakis discloses further comprising a sensing element configured to sense a biometric signal (cardiac activity) of the subject (page 4, lines 1-4).  
Regarding claim 9, Kapnisakis discloses wherein the apnea diagnoser is configured to quantify at least one of opening and obstruction change (“differentiation of central and obstructive episodes” and “identification of apnea episodes”), page 16, lines 16-17), 52PCT/KR2017/012918 degree and pattern of the upper airway over time based on the upper airway image, and quantify at least one of air distribution change (e.g. “air flow estimates”, page 16, line 15), degree and pattern inside a lung over time based on the thorax image.  
Regarding claim 10, Kapnisakis discloses wherein the apnea diagnoser is configured to diagnose at least one of obstructive apnea, central apnea, and complex apnea based on results from quantification of the upper airway image and the thorax image and the biometric signal sensed by the sensing element (page 1, lines 10-24, page 4, lines 28-30, page 8, lines 29-30, page 9, lines 1-2). 
Regarding claim 11, Kapnisaki discloses wherein the plurality of first electrodes and the plurality of second electrodes comprise at least one of a simple electrode and at least one complex electrode, and are arrayed on one side of a base plate (plate on which electrode sit in any standard electrode configuration) made of a flexible elastic material (as seen in Fig 2 it is attached to the skin, therefore, the substrate must be conformable hence, flexible) and attached to the upper airway and the thorax (Fig 2). 
Regarding claim 12, Kapnisakis discloses a method of measuring sleep apnea of a subject by an apparatus for measuring the sleep apnea, the method comprising: 
supplying currents to at least one pair of electrodes selected from each of a plurality of first electrodes attached along face and neck circumferences of 53PCT/KR2017/012918 the subject (“trans-cervical electrodes”) (page 6, line 32, page 7, lines 1-3) and a plurality of second electrodes attached along a chest circumference of the subject (“trans-thoracic electrodes”) (page 5, lines 29-30) (Fig 2);
measuring voltage through electrodes among the plurality of first electrodes and the plurality of second electrodes (page 7, lines 1-3); 
obtaining impedance data based on the measured voltage (page 7, lines 4-9); 
separating upper airway impedance data and thorax impedance data, which are different from each other, by applying a signal separating algorithm to the obtained impedance data (page 5, lines 25-30, page 6, lines 1-5); 
generating an upper airway image and a thorax image based on the upper airway impedance data and the thorax impedance data (Fig 3, 4b) (page 9, lines 27-29, page 10, lines 1-4, page 12, lines 13-19); and 
diagnosing apnea by quantifying the upper airway image and the thorax image (page 1, lines 10-24, page 4, lines 28-30, page 8, lines 29-30, page 9, lines 1-2, page 16, lines 9-17).  Kapnisakis is silent regarding a controller configured to selectively supply currents and measure voltage through unselected electrodes. Woo teaches a controller configured to selectively supply currents to selected electrodes (paragraph 0073, 0079-0080) and measure voltage through unselected electrodes (“two neighbor electrodes”) (paragraph 0080). Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to have a controller allows for selection of certain electrodes as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.
Regarding claim 13, Kapnisakis discloses injecting currents to the face and neck and thorax of the subject (page 11, lines 11-16).  Kapnisakis is silent regarding wherein the selective supply of the current comprises selecting a pair of electrodes selected among the plurality of first electrodes, a pair of electrodes selected among the plurality of second electrodes, and a frequency; generating and converting a voltage signal based on the selected frequency into a current; and injecting the converted currents to the face and neck and the thorax of the subject through the selected pairs of electrodes. Woo teaches wherein the selective supply of the current comprises selecting a pair of electrodes selected among the plurality of first electrodes, a pair of electrodes selected among the plurality of second electrodes, and a frequency (paragraphs 0036, 0050-0053); generating and converting a voltage signal based on the selected frequency into a current (paragraph 0050-0053); and injecting the converted currents to the face and neck and the thorax of the subject through the selected pairs of electrodes (paragraph 0073, 0079). Therefore, it would have been obvious at the effective filing date of the invention to modify Kapnisakis to have a controller allows for selection of certain electrodes as taught by Woo for the purpose of to provide a system for electrical impedance measurement to allow for precise imaging of the internal part of the human body and precise detection within a measurement target.  
Regarding claim 14, Kapnisakis discloses wherein the separation of the data comprises separating the upper airway impedance data and the thorax impedance data different from each other by applying the signal separating algorithm, i.e. an independent component analyses (ICA) algorithm to the obtained impedance data (page 5-7); and restoring each of the separated impedance data to have a magnitude of an original signal by applying a signal magnitude restoration algorithm (pages 11-12, further details pages 14-16).  
Regarding claim 15, Kapnisakis discloses wherein the generating of the image comprises generating the upper airway image and the thorax image from the restored upper airway and thorax impedance data (Fig 3, 4b) (page 9, lines 27-29, page 10, lines 1-4, page 12, lines 13-19);
Regarding claim 16, Kapnisakis discloses further comprising a sensing element configured to sense a biometric signal (cardiac activity) of the subject (page 4, lines 1-4).  
Regarding claim 17, Kapnisakis discloses wherein the diagnosis of the apnea comprises diagnosing at least one of obstructive apnea, central apnea, and complex apnea based on results from quantification of the upper airway image and the thorax image and the sensed biometric signal (page 1, lines 10-24, page 4, lines 28-30, page 8, lines 29-30, page 9, lines 1-2, page 16, lines 9-17).  
Regarding claim 18, Kapnisakis discloses a computer program stored in a computer readable 55PCT/KR2017/012918 recording medium to perform the method according to any one of claims 12 to 17 (Fig 8) (page 4, lines 10-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791